In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          --------------------------------------------
                  No. 02-18-00027-CV
          --------------------------------------------
MISTY JACKSON, INDIVIDUALLY AND ON BEHALF OF
THE ESTATE OF ROGER J. YOUNG, DECEASED; AND
          ROGER JACKSON, Appellants

                              v.

KINDRED HOSPITALS LIMITED PARTNERSHIP D/B/A
   KINDRED HOSPITAL FORT WORTH, Appellee




       On Appeal from the 141st District Court
               Tarrant County, Texas
           Trial Court No. 141-297189-18


     Before Sudderth, C.J.; Gabriel and Pittman, JJ.
          Opinion by Chief Justice Sudderth
                                      OPINION

                                   I. Introduction

      This appeal arises out of an order sustaining Appellee Kindred Hospitals Limited

Partnership d/b/a Kindred Hospital Fort Worth’s (Kindred) objection to Appellants

Misty Jackson’s, Individually and on Behalf of the Estate of Roger J. Young, Deceased,

and Roger Jackson’s section 74.351 expert report. Tex. Civ. Prac. & Rem. Code Ann.

§ 74.351(a) (West 2017). Because we conclude that the trial court abused its discretion

by sustaining Kindred’s objection, we reverse and remand.

                                   II. Background

      Roger J. Young, Roger Jackson’s father and Misty Jackson’s father-in-law, was

79 years old when he was admitted to Kindred—a long-term care facility—in January

2015. Young stayed at Kindred for a few months before being transferred to Plaza

Hospital for critical care. Young died six days later on April 16, 2015.

      The Jacksons assert that while Young was at Kindred, he received insufficient

monitoring from Kindred’s nursing and medical staff and that Kindred’s staff failed to

adequately treat and report changes in his medical condition, which caused his death.

Specifically, the Jacksons contend that during Young’s stay at Kindred, he developed

several pressure ulcers and abscesses on his scrotum and lower back 1 that the Jacksons

contend caused him to develop sepsis, septic shock, and metabolic encephalopathy.


      Kindred concedes that “[d]espite the nursing staff’s treatment and care,
      1

Mr. Young developed pressure ulcers and sepsis during his admission period[.]”

                                           2
       The Jacksons filed a healthcare liability claim (HCLC) against Kindred and

Dr. Muhammad Naveed Siddiqi—Young’s treating physician—and timely served both

with separate expert reports from Dr. Manuel Eskildsen. See id. §§ 74.001(a)(13), .351(a)

(West 2017). Kindred and Dr. Siddiqi filed objections to the expert reports. After

granting Kindred’s objections and allowing the Jacksons to cure the deficiencies, see id.

§ 74.351(c), the Jacksons served amended expert reports.             Kindred again filed

objections, and the trial court sustained Kindred’s objections and dismissed Kindred

from the lawsuit; but the trial court ordered that the Jacksons’ lawsuit against Dr. Siddiqi

could proceed.

       Dr. Siddiqi then filed a motion for leave to designate Kindred as a responsible

third party.   The Jacksons filed a response and motion to reconsider the order

dismissing Kindred. After the trial court denied the Jacksons’ motion to reconsider and

granted Dr. Siddiqi’s motion, the trial court granted the Jacksons’ motion to sever and

rendered final judgment in favor of Kindred. This appeal followed.

       On appeal, the Jacksons raise two issues: First, that the trial court abused its

discretion by sustaining Kindred’s objection to Dr. Eskildsen’s expert report, and

second, that the trial court abused its discretion by denying their motion to reconsider.

                                  III. Applicable Law

A.     Section 74.351 Expert Reports

       A plaintiff asserting an HCLC must serve each defendant physician or healthcare

provider with one or more expert reports and a curriculum vitae of each expert whose

                                             3
opinion is offered to substantiate the merits of the HCLC. See id. § 74.351(a), (i); TTHR

Ltd. P’ship v. Moreno, 401 S.W.3d 41, 42 (Tex. 2013). The statute requires that such a

report must provide: (1) “a fair summary of the expert’s opinions . . . regarding

applicable standards of care,” (2) a statement identifying “the manner in which the care

rendered by the physician or [healthcare] provider failed to meet the standards,” and

(3) an explanation of “the causal relationship between that failure and the injury, harm,

or damages claimed.” Tex. Civ. Prac. & Rem. Code Ann. § 74.351(r)(6); see TTHR Ltd.

P’ship, 401 S.W.3d at 44. The purpose of the report is to “inform the defendant of the

specific conduct the plaintiff has called into question,” and to “provide a basis for the

trial court to conclude that the claims have merit.” Am. Transitional Care Ctrs. of Tex.,

Inc. v. Palacios, 46 S.W.3d 873, 879 (Tex. 2001). Thus, the expert report “need not

marshal every bit of the plaintiff’s evidence,” Jernigan v. Langley, 195 S.W.3d 91, 93 (Tex.

2006), but it must “explain, to a reasonable degree, how and why the breach caused the

injury based on the facts presented.” Jelinek v. Casas, 328 S.W.3d 526, 539–40 (Tex.

2010).

         When a defendant timely files a motion to dismiss challenging the adequacy of

an expert report, the trial court may take one of three actions. If the court concludes

that the report is adequate, it may deny the motion. See, e.g., Hillery v. Kyle, 371 S.W.3d
482, 489, 492 (Tex. App.—Houston [1st Dist.] 2012, no pet.). If the trial court

concludes that the report does not constitute an objective, good-faith effort to comply

with the statute, it must grant the motion. See Tex. Civ. Prac. & Rem. Code Ann.

                                             4
§ 74.351(l ); Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48, 51–52 (Tex. 2002); see also Jernigan,
195 S.W.3d at 94. Finally, if the court concludes that the report is an objective, good-

faith effort to comply with the statute but is nevertheless deficient in some way, it may

grant the plaintiff one 30-day extension to cure the deficiency. See Tex. Civ. Prac. &

Rem. Code Ann. § 74.351(c); Scoresby v. Santillan, 346 S.W.3d 546, 557 (Tex. 2011).

       A report qualifies as an objective, good-faith effort to comply if it (1) informs

the defendant of the specific conduct the plaintiff questions, and (2) provides a basis

for the trial court to conclude that the plaintiff’s claims have merit. Loaisiga v. Cerda,

379 S.W.3d 248, 260 (Tex. 2012). The Supreme Court of Texas has held that a trial

court may look only to the “four corners” of the expert report to determine whether it

constitutes an objective, good-faith effort to comply. Wright, 79 S.W.3d at 52; Palacios,
46 S.W.3d at 878.

B.     Standard of Review

       We review a trial court’s ruling on a motion to dismiss pursuant to section 74.351

for an abuse of discretion. Palacios, 46 S.W.3d at 878; See Tenet Hosps., Ltd. v. Garcia, 462
S.W.3d 299, 304 (Tex. App.—El Paso 2015, no pet.) (“The trial court makes the

decision whether the report is sufficient. Our role, whether the trial court has approved

or rejected the report, is to determine if the trial court abused its discretion.”). A trial

court abuses its discretion if it acts in an arbitrary or unreasonable manner without

reference to any guiding rules or principles. Walker v. Gutierrez, 111 S.W.3d 56, 62 (Tex.

2003). In reviewing the adequacy of an expert report, we bear in mind that “[t]he

                                              5
Legislature’s goal was to deter baseless claims, not to block earnest ones.” Gonzalez v.

Padilla, 485 S.W.3d 236, 242 (Tex. App.—El Paso 2016, no pet.) (quoting Certified EMS,

Inc. v. Potts, 392 S.W.3d 625, 631 (Tex. 2013)).

                                      IV. Analysis

A.     In Assessing an Expert Report’s Sufficiency, Courts May Not Look
       Beyond the Expert Report’s “Four Corners”

       We first address the Jacksons’ contention that Kindred violates the “four corners

rule” by picking and choosing excerpts from Dr. Eskildsen’s reports and juxtaposing

them in an effort to demonstrate the report addressing Kindred’s actions (the Kindred

Report) is inadequate. The gravamen of Kindred’s response is that the predicate factual

statements in Dr. Eskildsen’s report addressing Dr. Siddiqi’s actions (the Siddiqi

Report) as compared to the factual statements in the Kindred Report “seemingly

concede[] the [Kindred] nursing staff did, in fact, do what they were supposed to do.”

Kindred argues that while “[s]tanding alone,” the factual statements in the Kindred

Report “might be sufficient,” “Dr. Eskildsen’s own report as to Dr. Siddiqi, as well as

underlying facts, indicate otherwise.”

       But in an HCLC expert-report challenge, a trial court’s job is to be a gatekeeper—

not to determine the truth or falsity of an expert’s opinion. See Mettauer v. Noble, 326
S.W.3d 685, 691 (Tex. App.—Houston [1st Dist.] 2010, no pet.). Therefore, even if

Kindred were correct that the factual statements in the Kindred Report contradicted or




                                            6
conflicted with the factual statements in the Siddiqi Report,2 resolving such conflicts

would require the trial court to go beyond the four corners of the Kindred Report and

compare it against the Siddiqi Report in order to determine the truth or falsity of the

Jacksons’ factual statements, which are not for the trial court to adjudicate in a section

74.351 expert-report determination. See Gonzalez, 485 S.W.3d at 245 (“There is nothing

in the statute suggesting that we may consider an expert’s credibility or the data he used

at this stage of the litigation.”); Christus Health Se. Tex. v. Broussard, 306 S.W.3d 934, 939

(Tex. App.—Beaumont 2010, no pet.) (affirming trial court’s order denying medical

providers’ motion to dismiss following plaintiff’s section 74.351 expert report even

though the factual statements in report were possibly inconsistent with the statements

in the plaintiff’s pleading because “the trial court could not look beyond the four

corners of the report at this stage to determine whether the facts asserted in the pleading

and the report were false”); Collini v. Pustejovsky, 280 S.W.3d 456, 462 n.4 (Tex. App.—

Fort Worth 2009, no pet.) (declining the invitation to go beyond four corners of expert’s


       2
         We disagree with this assessment in any event. A fair reading of the Kindred
Report reveals allegations that Kindred’s staff provided some notes identifying some
problems with Young’s skin infection that were sufficient to alert Dr. Siddiqi to follow
up with his own examination, diagnosis, and treatment plan. Indeed, Dr. Eskildsen
relied upon some of Kindred’s notes in compiling the Kindred Report. But the Kindred
Report also alleges that Kindred’s staff was deficient by failing to document the extent
and increasing severity of Young’s skin infection, failing to properly examine Young,
failing to try different treatments when one treatment plan did not lead to improvement,
failing to properly monitor Young after noting his skin infection, failing to notify the
attending physician of Young’s worsening condition and abnormal lab results, and
failing to follow up with the attending physician after noting the onset of Young’s skin
infection.

                                              7
report and instead “constrain[ing] our review of the report’s adequacy at this

preliminary stage in the proceedings to the specific information and allegations

contained within it”); Tenet Hosps., Ltd. v. Boada, 304 S.W.3d 528, 542 (Tex. App.—

El Paso 2009, pet. denied) (“Whether an expert’s opinions are correct is an issue for

summary judgment, not a motion to dismiss under Chapter 74.”).

       Because the trial court could only look to the four corners of the Kindred Report,

it was impermissible for the trial court to compare a separate expert report related to a

different healthcare provider to negate the factual assertions in the Kindred Report.3

Wright, 79 S.W.3d at 52; Palacios, 46 S.W.3d at 878. Accordingly, we hold that to the

extent the trial court sustained Kindred’s objection by looking beyond the four corners

of the Kindred Report and acting as a factfinder, the trial court abused its discretion.


       3
        We recognize that when a plaintiff sues multiple defendants for an HCLC, as in
this case, the plaintiff may need to file multiple expert reports, in which case courts may
read the reports together for certain purposes. See Abilene Reg’l Med. Ctr. v. Allen, 387
S.W.3d 914, 918 (Tex. App.—Eastland 2012, pets. denied) (“[A] plaintiff may serve
multiple reports by separate experts regarding different defendants, different claims,
and different issues, as long as the reports, read together, provide a fair summary of the
standard of care, breach, and causation.”). We understand this to mean a trial court
may “stack” a plaintiff’s expert reports in order to determine if the plaintiff has provided
the defendants with fair notice of the allegations of duty, breach, and causation, but not
that a trial court may juxtapose factual statements in two separate expert reports in
order to make factual determinations. See Gonzalez, 485 S.W.3d at 245 (“Appellants’
points on apparent conflicts between the medical records and the assumptions [the
expert] makes are well-taken. But ‘[w]hether an expert’s opinions are correct is an issue
for summary judgment, not a motion to dismiss under Chapter 74.’” (quoting Tenet
Hosps., Ltd., 304 S.W.3d at 542)). That is to say, multiple section 74.351 expert reports
can be combined to satisfy all of the report requirements as to one healthcare provider.
But nothing in the statute or case law authorizes the trial court to pit one report as to
one healthcare provider against another report as to a different healthcare provider.

                                             8
B.     The Expert Report Satisfies the Statutory Requirements

       Having held that the trial court could not act as a factfinder by comparing the

two reports, we still must examine the four corners of the Kindred Report to determine

if it “include[d] opinions on the three statutory elements—standard of care, breach, and

causation.” Walgreen Co. v. Hieger, 243 S.W.3d 183, 188 (Tex. App.—Houston [14th

Dist.] 2007, pet. denied).

       1.     Standards of Care and Breaches

       The Kindred Report is not required to provide Kindred with “litigation-ready

evidence,” Certified EMS, 392 S.W.3d at 631, or to “meet the same requirements as the

evidence offered in a summary-judgment proceeding,” Palacios, 46 S.W.3d at 879. To

satisfy the notice requirements for Kindred’s standards of care and alleged breaches

thereof, the report must only fairly “set out what care was expected, but not given.” Id.

at 880.

       Dr. Eskildsen opines in the Kindred Report that Kindred’s general standard of

care “requires that the medical facility provide that level of care and treatment that a

reasonable, prudent, similar facility would provide under the same or similar

circumstances based on the known medical needs of the resident at issue.” See Birchfield

v. Texarkana Mem’l Hosp., 747 S.W.2d 361, 366 (Tex. 1987) (holding the standard of care

for a hospital is what an ordinarily prudent hospital would do under the same or similar

circumstances). Dr. Eskildsen then provided nine more specific standards of care

regarding Young’s skin infection:

                                           9
• that Kindred assess his skin and any related rashes or breakdown properly.
  Properly documented skin assessment would allow the staff to assay any
  improvement in his affected areas of skin;

• that Kindred assess Young’s condition and continue to change his treatment on
  ongoing bases until signs of healing occurred;

• that Kindred clearly document its monitoring, assessing, and treating of Young’s
  infection in the medical record;

• that Kindred evaluate and closely monitor Young’s skin for any signs and
  symptoms of infection and implement interventions to address risks of further
  infection;

• that Kindred develop plans of care documenting the implemented interventions
  designed to minimize any infection;

• that the facility properly treat any infections that Young had upon admission or
  developed during his residency at the facility by following all physician orders
  and evaluating the outcome of those orders;

• that the facility treat any infection with the appropriate antibiotics as ordered by
  the physician, monitor the infection to determine if the treatment plan was
  successfully treating the infection, obtain laboratory testing of the infection to
  determine the effectiveness of the treatments, and continually monitor Young
  until all laboratory testing confirmed that the infection was fully treated;

• that the staff monitor Young’s vital signs during each shift until all of his
  infection symptoms had resolved and the antibiotic treatment plan was
  completed; and

• that the facility perform continuing assessments of Young, including an
  evaluation by a physician to establish a baseline, clearly document in the medical
  record a specific diagnosis of the infection, develop and document a treatment
  and care plan to address the infection, document a list of medications prescribed
  to treat the infection, develop a plan to reassess the condition with a specific
  timetable, and document any additional treatment notes or requirements needed
  to address the specific condition.



                                       10
       The Kindred Report identified two ways that Kindred breached the standard of

care and then provided numerous specific examples under each heading. Dr. Eskildsen

also broadly stated the two identified breaches:

       Kindred failed to ensure Mr. Young received the necessary medical care
       and treatment to maintain his skin integrity and failed to ensure that the
       signs and symptoms of infection and abscess exhibited by Mr. Young were
       assessed by his physician[; and]

              ....

       . . . Kindred failed to timely and properly treat Mr. Young’s infection prior
       to the infection progressing to him going into septic shock and developing
       endocarditis.

       Under the first alleged breach, Dr. Eskildsen further elaborated that

   • Kindred did not write new orders after Young developed an abrasion and
     drainage on his penis;

   • Young had a scrotal excoriation and abscess, which Kindred left uncovered and
     untreated; and

   • Kindred did not order antibiotics to treat Young’s urinary tract infection.

       Regarding the second alleged breach, Dr. Eskildsen asserted more specifically

that

       there continued to be no attempt by Kindred’s nurses and clinical staff to
       address [Young’s] scrotal abscess. Kindred’s nurses did not make any
       documentation or any attempts to notify the attending physician that
       Mr. Young needed skin and scrotal assessment and at the very least,
       further orders and diagnostic testing to rule out his abscess as the causative
       factor causing his change of condition and infection.




                                            11
       In its appellate brief, Kindred acknowledges that “[s]tanding alone”

Dr. Eskildsen’s identified breaches of the standards of care “might be sufficient,” but

that “Dr. Eskildsen’s own report [as] to Dr. Siddiqi, as well as underlying facts, indicate

otherwise.” If indeed the Kindred Report is sufficient “[s]tanding alone,” then it is

sufficient pursuant to section 74.351.4 As explained above, it is an abuse of discretion

for a trial court or a reviewing court to act as a factfinder and look beyond the four

corners of the expert report. See Gonzalez, 485 S.W.3d at 244 (rejecting defendant’s

invitation to look “beyond the four corners of the report and consider extrinsic

evidence, or at the very least the actual records [the expert] relied on, to determine if

his opinion is worthy of credence”).

       Kindred also asserts that the Kindred Report does not provide standards of care

related to Young’s specific injuries because Dr. Eskildsen does not provide a standard

of care for wound care “despite his criticisms [that] the staff failed to properly cover

the scrotal wound, which Dr. Eskildsen opines led to infection.” The Jacksons argue

that such a level of specificity is not required by section 74.351.

       We agree with Kindred’s observation that the standard for wound care recited

by Dr. Eskildsen is not extremely detailed. For example, Dr. Eskildsen generally states

that Kindred was required to “properly treat” any infections that Young had upon


       The very premise of Kindred’s argument requires that we look beyond the four
       4

corners of the Kindred Report itself; thus, on its face Kindred’s argument invites us to
misapply the applicable standard.


                                            12
admission or that may have developed during his stay at Kindred.                Likewise,

Dr. Eskildsen alleges that Kindred was required to administer “appropriate” antibiotics

as ordered by the physician, “monitor the infection,” and “determine if the treatment

plan was successfully treating the infection.” However, “[a] ‘fair summary’ of the

standard of care is ‘something less than a full statement of the applicable standard of

care and how it was breached.’” Fagadau v. Wenkstern, 311 S.W.3d 132, 138 (Tex. App.—

Dallas 2010, no pet.) (quoting Palacios, 46 S.W.3d at 880); see also Certified EMS, 392
S.W.3d at 630 (“A report need not cover every alleged liability theory to make the

defendant aware of the conduct that is at issue.”). Though lacking in painstaking details,

the Kindred Report has sufficiently notified Kindred of the applicable standard of care

and the conduct at issue—Kindred failed to assess Young’s condition, administer

appropriate antibiotics, monitor the infection, determine if its treatment plan was

succeeding and alter it if necessary, and properly document and notify the attending

physician of changes in Young’s condition that would require additional diagnostic

testing and orders. As to identifying the standard of care and the conduct at issue, the

Kindred Report need not do more.

      Therefore, we hold that the Kindred Report satisfied the requirement that it

identify the applicable standards of care and conduct for which they seek to hold

Kindred liable. See Gonzalez, 485 S.W.3d at 250 (affirming denial of motion to dismiss

HCLC because “this case involves the treatment of infection and wounds, which are

subjects common to all areas of medicine, and it involves an alleged complete failure to

                                           13
coordinate a treatment plan between doctors,” “the level of technical detail needed

to . . . determine if a case is frivolous is less than that needed to determine if a suit

involving a highly complex procedure like a surgery is frivolous”).

       Regarding breach, the Kindred Report avers that Kindred failed to write new

orders, failed to order antibiotics, failed to attempt to notify the attending physician that

Young needed a skin and scrotal assessment, and failed to make further orders and

diagnostic testing when Young’s condition had worsened. We hold that this provided

Kindred with a fair summary of how Kindred breached the standards of care. See

Gonzalez, 485 S.W.3d at 252 (affirming denial of HCLC motion to dismiss for duty and

breach elements of wound-care case when expert alleged that defendant doctor failed

to create and enforce an adequate follow-up plan); Trisun Healthcare, LLC v. Lopez,

No. 13-13-00238-CV, 2014 WL 3050350, at *3 (Tex. App.—Corpus Christi July 3,

2014, no pet.) (mem. op.) (affirming trial court’s denial of HCLC motion to dismiss

when expert report stated that medical facility “fail[ed] to immediately notify the

deceased’s physician of the deterioration of the wound on his hand and fail[ed] to

recognize and treat the deteriorating wound on the deceased’s hand [which] caused the

infection to progress and worsen”).

       2.     Causation

       “To satisfy the required element of causation under chapter 74, an expert report

must include a fair summary of the expert’s opinion regarding the causal relationship

between the breach of the standard of care and the injury, harm, or damages claimed.”

                                             14
Whisenant v. Arnett, 339 S.W.3d 920, 923 (Tex. App.—Dallas 2011, no pet.). To provide

fair notice of causation, “[a]n expert is required to link his or her conclusions to the

facts, but no ‘magical words’ are required.” SCC Partners, Inc v. Ince, 496 S.W.3d 111,

118 (Tex. App.—Fort Worth 2016, pet. dism’d).

      The Kindred Report asserted that

      [a]s a direct result of Kindred’s breaches of the above standards of care,
      Mr. Young developed an infection prior to his myocardial infarction on
      April 10, 2015. Specifically, the nurses’ failure to properly treat his
      abscessed wound, which did not heal, thus allowing a mode of
      transmission for the bacteria to proliferate and spread the infection in
      Mr. Young’s body. His endocarditis was caused by sepsis. The onset of
      sepsis occurs only after an infection. Between January 29, 2015 and April
      10, 2015, Mr. Young developed a serious infection that showed symptoms
      of infection by delivering pus from his scrotum which had created an
      abscess. This is further confirmed by blood cultures that confirmed
      Mr. Young had Enterococcus faecalis bacteria, which are found in wound
      infections and is a cause of endocarditis.

             Had Kindred properly monitored and assessed Mr. Young during
      this period of time, clinical findings would have indicated signs and
      symptoms of an ongoing infection process. Specifically, had the nurses
      informed Mr. Young’s attending physician of the changes to his condition,
      and his abnormal lab results in a timely manner, this would have provided
      a window of opportunity in which assessment and treatment could have,
      and based on reasonable medical probability would have, been
      implemented before sepsis developed. Thus, had Kindred properly
      evaluated, assessed, and monitored Mr. Young from January 29, 2015
      through April 10, 2015, Mr. Young would have received treatment for his
      infection. Unfortunately, these opportunities were missed due to
      Kindred’s failure to ensure he was timely assessed and treated. As a direct
      result of not identifying and receiving timely treatment for his infection,
      Mr. Young developed bacterial endocarditis as a result of infection in his
      blood (sepsis), had an acute myocardial infarction and cardiogenic shock
      resulting in his untimely death on April 16, 2015.



                                          15
      Similar to Kindred’s assertions regarding the standard of care and breach, its

assertions concerning causation center on Kindred’s belief that Dr. Eskildsen’s

statements are “contradicted by the facts and Dr. Eskildsen’s own report” as to

Dr. Siddiqi. And just as we explained in those instances, it is not proper for the trial

court or a reviewing court to act as a factfinder by going outside of the four corners of

the expert report.

      The allegations within the four corners of the Kindred Report provided fair

notice to Kindred of the Jacksons’ allegations that Kindred’s staff’s failure to assess,

monitor, and treat Young’s infection and failure to notify the attending physician of

Young’s changed condition and abnormal lab results, caused sepsis, leading to

endocarditis, an acute myocardial infarction and cardiogenic shock, and Young’s death.

Accordingly, we hold that the Kindred Report satisfied section 74.351’s requirement of

providing Kindred with fair notice of its specific breaches of the applicable standards

of care and how those breaches were linked to Young’s injuries and death. Allen, 387
S.W.3d at 923 (rejecting appellants’ contention that the expert’s “opinion on causation

is insufficient because it conflicts with matters contained in other expert reports and

the facts in the case” because “[t]he inquiry at the report stage focuses on whether the

information within the four corners of the report meets the good faith requirement of

the statute” and “[i]f the facts do not support a plaintiff’s claim, summary judgment

procedures provide a remedy”).



                                           16
       Thus, in limiting our review to the allegations in the four corners of the Kindred

Report, we hold that the report satisfied the fair-notice requirements of section 74.351

and that the trial court abused its discretion by sustaining Kindred’s objection. We

sustain the Jacksons’ first issue.5

                                      V. Conclusion

       Having held that the trial court abused its discretion by sustaining Kindred’s

objections to the Jacksons’ expert report and dismissing their claims, we reverse the

trial court’s judgment and remand for further consistent proceedings. See Tex. R. App.

P. 43.2(d), 43.3.

                                                      /s/ Bonnie Sudderth

                                                      Bonnie Sudderth
                                                      Chief Justice

Delivered: November 1, 2018




       5
        Because we sustain the Jacksons’ first issue, we need not address their second
issue concerning their motion to reconsider. See Tex. R. App. P. 47.1.

                                           17